Citation Nr: 0109583	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from June 1962 to June 1964.

This appeal arises from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation.


FINDING OF FACT

The veteran's bilateral hearing loss since September 1999 was 
manifested by an average pure tone decibel loss in the right 
ear of 45 with 88 percent discrimination ability and an 
average pure tone decibel loss in the left ear of 46 with 76 
percent discrimination ability.


CONCLUSION OF LAW

The assignment of a noncompensable disability evaluation for 
bilateral hearing loss is proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  We are satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. Chapter 51.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board of Veterans' Appeals (Board) has reviewed the 
veteran's service medical records as well as all other 
evidence of record for a history of the veteran's service-
connected bilateral hearing loss.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.

Factual Background

VA outpatient treatment records show that the veteran was 
seen in August 1999 and his complaints at that time included 
speech discrimination difficulty.  Audiometric tests were 
reported to indicate the presence of a mild to moderately 
severe sensorineural hearing loss in the left ear beginning 
at 250 Hertz and a mild to moderately severe sensorineural 
hearing loss in the right ear beginning at 1000 Hertz.  
Speech recognition scores in quiet were reported to be good.

An audiological evaluation was conducted by VA in December 
1999.  The veteran related that his hearing loss had 
developed gradually over the years.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
40
40
50
50
45
LEFT
25
40
45
50
50
46

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.  
The assessment was that the results indicated a moderate 
bilateral sensorineural hearing sensitivity from 1000 to 4000 
Hertz.

A private audiologist, W. Z., in February 2000, reported that 
the veteran's bilateral hearing loss was manifested by an 
average pure tone decibel loss in the right ear of 35 with 92 
percent discrimination ability and an average pure tone 
decibel loss in the left ear of 38 with 96 percent 
discrimination ability.  Another audiogram conducted in 
February 2000 reported 88 percent discrimination ability in 
the right ear and 76 percent discrimination ability in the 
left ear.

Analysis

The veteran is seeking a compensable disability evaluation 
for the period beginning September 9, 1999, the date that the 
grant of service connection for bilateral hearing loss became 
effective.  The United States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 119 (1999), 
concluded that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance", is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found- a 
practice known as "staged" ratings.

The veteran's bilateral hearing loss is currently rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
6100.  38 C.F.R. § 4.87.  Impaired hearing will be considered 
a disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385 (2000).  Once disability is established, 
levels of hearing loss are determined by considering the 
average pure tone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings are assigned by combining a level of hearing loss in 
each ear.  38 C.F.R. § 4.87, Table VII.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The veteran's pure tone decibel loss was worse when he was 
examined by VA in December 1999 with average pure tone 
decibel loss at 45 decibels for the right ear and 46 decibels 
for the left ear and his speech discrimination scores were 
worse in February 2000 with 88 percent for the right ear and 
76 percent for the left ear.  For a 10 percent disability 
evaluation for bilateral hearing loss, Diagnostic Code 6101 
requires that a veteran with average pure tone decibel loss 
in one ear of 45 with 88 percent discrimination ability must 
have average pure tone decibel loss in the other ear of at 
least 50 to 57 with 68 to 74 percent discrimination ability 
and a veteran with average pure tone decibel loss in one ear 
of 46 with 76 percent discrimination ability must have 
average puretone decibel loss in the other ear of at least 50 
to 57 with 76 to 82 percent discrimination ability.

By applying these values to 38 C.F.R. § 4.87, Table VI, the 
Board finds that the veteran had Level II hearing loss in the 
right ear and had Level III hearing loss in the left ear.  
Thus, the veteran's hearing loss is considered 
noncompensable.  38 C.F.R. § 4.87, Table VII, Code 6100.  As 
the veteran is not shown to be experiencing the required 
hearing loss, the noncompensable disability evaluation is 
proper.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 6100.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

The noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.  The appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

